706 S.E.2d 240 (2011)
STATE of North Carolina
v.
Gregory Scott GROSHOLZ.
No. 311P10-2.
Supreme Court of North Carolina.
February 17, 2011.
Gregory S. Grosholz, for Grosholz, Gregory S.
Joan M. Cunningham, Assistant Attorney General, for State of North Carolina.
Rex Gore, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of February 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Brunswick County:
"Dismissed by order of the Court in conference, this the 17th of February 2011."